FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHUNLI WU,                                       No. 11-71079

               Petitioner,                       Agency No. A075-654-696

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Chunli Wu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010). We deny the petition for review.

      The immigration judge previously found that Wu’s original application for

asylum was frivolous, and Wu has not shown that the finding has been disturbed.

Accordingly, Wu is permanently barred from receiving asylum in the United

States. See 8 U.S.C. § 1158(d)(6).

      Further, the BIA did not abuse its discretion in finding that Wu failed to

show prima facie eligibility for withholding of removal where Wu did not make

any substantive arguments for withholding of removal to the BIA. See Ali v.

Holder, 637 F.3d 1025, 1029 n.2 (9th Cir. 2011) (recognizing asylum applications

are automatically considered requests for withholding of removal but noting

burden of proof for withholding of removal is higher than for asylum); Najmabadi,

597 F.3d at 986 (court defers to BIA’s exercise of discretion unless arbitrary,

irrational, or contrary to law).

      Finally, we reject Wu’s contention that the BIA’s consideration of her

claims was inadequate.

      PETITION FOR REVIEW DENIED.




                                          2                                       11-71079